THIE: AW@RNEY GENERAL

oF TEXAS

Gir&ld Co w Ans'rm 11. TEXAS
umw

A.mn“l:\' G”NMAL

 

Hon. Ch.nz'l¢y know f\$t¢nti.om Hr. Ch.os¢ 0¢ Ri¢¢

Stato runway maintain llo. 0~3.983
austin, runs fm wmrity of the Stnts from
, to roland bonds called for t by
Blo Cnu.nty rim Sohnnl 91 ct nul-

DCC'.!° 31!_'\ w 30

us arc in rmlpt or your later of hmw-ibp in
which ron mount our opinion o to the authority or §ta.to
mower to rohm certain bonds and for m by Bu
Coonty tim achool women timber 3»

mo roots underlying your question nrc no follows and
v¢ quota from your letters ’

we nunnallnot£ootronbn Gomyw
CQMSMBi-.Motlo¢ 3011-lint

not on m 20
coming ¢s,\»oo 3111-aim won my malc:~, 192?.

twommtno Wo£muhonn¢
through chair attorney usc mg mmr
ua;tn§tnzumy%;inid ¢y”mu§n¢tor¢
v watsondngtronwa}oummotharthm

:§.:““ am mm z am nath ` aaa ;:L
purpose o a - w

go cough may in mims
fund too this pomona

w uaw that tha above mm bonds m held by ron
as custodianth iam¢nt nobod!dnd, nnd££‘mis on
la norr¢ot, the only restriction on your nuthorl for role
window mt emma twctor wald bo mo proscribed ny
forum wZ?B n or ¥orm‘n annotated Clvll iita.tut¢n¢ we last fur-
thor nom that the right of reclamation won rowland by the io-
adns district ann mat the bond itself reflects that conditlon.
miele 278?n road¢, la port, an follows

"Th¢ Snnt¢ Boord of Sdunntion . authorize
mmst¢not mmdwdl mower
m inclement oode of this auto to
pay cit ann Maohars¢, at any mount
ante abettor fbi bonds wit nnwu'ld er mt,
ormpmo£mvonnodlnnhtdmuw owned

am.¢a:uurley woman pass ga

er hereafter to w owned by the estate tmt
several fm , wtotandi.ug against such district
er dietric-,te before maturity thereof to ash
direct application m writing w me grew sane

interest paying date en end lading -
known t_e evid ante beard er wee inn mede-

theiem`»lieetm mt er grantedti`: w
er_npertr miranda my
utm;'veéevil hyv!rtu;£vttezle:iu
made urged emma manage
ankin|§£md eu`:mintmetentnen-
timerbende mndeheilbeexpeoded
uttering trqu er

ltv ' -
enlytethe armeeM.tethe-\murnyeete
twee£,endietheemherityextmtothesmeheerd
or marion te pursuit 9 et vae=£err.-eithero£
two-purposes the first etten namet_e£ the mg
andrea mdnrthepuxgeeee£u£wns'enrh'm. 16
then heller€ouety¥¢l,vewert,%wj(£d)éo,ee

md
twa me lounge m garment k,~ er mere ,\¢w.eh nees
as follows '

"¥ e£emue le made w the brief to m mt
er wm mar-ninth minature £19251 g Cmpter
designated in vem*e mounted me

athens n mma 278?¢,. mae we gear wm
bonds waters have rust matured end __ . _ ‘

 

re taint n as significant-rnur nw language er me
act itself reads aa tallman

"¢rev£ ad than may such carmen as has
been collected by irene of tax lease mae
for the specific pmme of providing a anb-
fm fund end wrote on the particular
boudtoberedeclldmllbaerpmadint!w

redemption taking up er paying atf of sued
_ wade aaMiM-”

iian.. atarley Loca-:hart,. pose #3

lt is our cumulation that tha nn amount phrase ra-»
fees directly ta the first paragraph of aztiela 2?8? which
provides that the Statc ward of aducatlun anthu
school distriut to pay u2t and discharga ita at any in-
terest paying data whether tva bunch ara matured ur nut, and
wtalnl there ama to no nausad,ty fur marina tim Buard
ot adma ion to permit prior payment of a debt already matured»
Thia, without duuht, actors tu tva prior payment or a tend
where previously nu provision had bean nada fur tha wmata
thereof prior to the print natutity auth

Itiauuropiniunthutvhmbooidsmcalludl'urpayv
mt in conformity with the caution vision ct such bonds
atadutaaa:‘liarthanth'atixudnaturi thereuf, thatitau-`~
tuaatically minutes that maturity du md such bond is

natural an and after notion uf ann fur redemption has bean ia-

imm, zh¢ra£ora, acile that inuuruPinimtha
state manna amato raquiraitu_ralaaaam¢humuf§n
GonntyC:anun-Sehuulbiatri¢tm$aallcdm ton
mrth lyb€,im 2lvaat‘w_aaucm!aun ' thil.`maq
isaarivedaaduhich tatum mrmmn$bmda.
ua do nut think articles 2787a applicable in this situation

trusting that tha foregoing aati¢:tactually marx
mar inquirx, va m _
vary truly yours
massey tamm 02 am

gm /ar' clarence E. cwa
eat-unit £.. crm, assistant
warsaw Fm. 29 who " `
/sJ coram cm. '
mm umw 02 ama

22>?20‘222)» us>zm:un cam-nm
aaa ava, car-law